 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL LENOIR SMITH,                              No. 2:17-cv-2651-MCE-EFB P
12                        Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    ROBERT FOX,
15                        Respondent.
16

17           Petitioner, a state prisoner without counsel seeking a writ of habeas corpus pursuant to 28

18   U.S.C. § 2254, has filed an application to proceed in forma pauperis. ECF No. 5.

19           I.     Application to Proceed In Forma Pauperis

20           Examination of the in forma pauperis affidavit reveals that petitioner is unable to afford

21   the costs of suit and his application is granted.

22           II.    Legal Standards

23           The court must dismiss a habeas petition or portion thereof if the prisoner raises claims

24   that are legally “frivolous or malicious” or fail to state a basis on which habeas relief may be

25   granted. 28 U.S.C. § 1915A(b)(1),(2). The court must dismiss a habeas petition “[i]f it plainly

26   appears from the petition and any attached exhibits that the petitioner is not entitled to relief[.]”

27   Rule 4 Governing Section 2254 Cases.

28   /////
                                                         1
 1          III.      Background
 2          The conviction underlying this petition occurred on May 31, 2002 when petitioner was
 3   found guilty of selling crack cocaine pursuant to Cal. Health & Safety Code § 11352. ECF No. 1
 4   at 7. Petitioner was sentenced to twenty-five years to life under California’s Three Strikes Law.
 5   California Penal Code sections 667(b) - (i), and 1170.12(a) - (d).
 6          On November 12, 2012, petitioner filed a pro se petition for habeas corpus in state court
 7   wherein he cited Cal. Penal Code § 1170.126(b)1 2 and sought recall of his three-strikes sentence.
 8   ECF No. 1 at 7-8. The trial court construed his petition as a § 1170.126 motion for resentencing.
 9   Id. at 8. On May 24, 2016, the trial court found petitioner was eligible for resentencing, but
10   denied his motion after finding that he presented an “unreasonable risk of danger to public
11   safety.” Id. at 12.
12          Plaintiff appealed and the California court of appeal affirmed the denial of his
13   resentencing motion. Id. Petitioner filed a petition for review with the California Supreme Court,
14   which was denied on November 29, 2017. Id. at 13.
15          Now, petitioner argues that the phrase “unreasonable risk of danger to public safety” has
16   been defined and interpreted inconsistently by state courts. Id. at 18. He notes that California
17
            1
18              This section provides:

19                    Any person serving an indeterminate term of life imprisonment
                      imposed pursuant to paragraph (2) of subdivision (e) of Section 667
20                    or paragraph (2) of subdivision (c) of Section 1170.12 upon
                      conviction, whether by trial or plea, of a felony or felonies that are
21                    not defined as serious and/or violent felonies by subdivision (c) of
                      Section 667.5 or subdivision (c) of Section 1192.7, may file a petition
22                    for a recall of sentence, within two years after the effective date of
                      the act that added this section or at a later date upon a showing of
23                    good cause, before the trial court that entered the judgment of
                      conviction in his or her case, to request resentencing in accordance
24                    with the provisions of subdivision (e) of Section 667, and subdivision
                      (c) of Section 1170.12, as those statutes have been amended by the
25                    act that added this section.

26   Cal. Penal Code § 1170.126(b).
            2
27             Cal. Penal Code § 1170.126 arose pursuant to Proposition 36, also known as the Three
     Strikes Reform Act of 2012, which modified California's Three Strikes law as it applies to certain
28   third-strike indeterminate sentences.
                                                     2
 1   Penal Code § 1170.183 provides that “[a]s used throughout this code, ‘unreasonable risk of
 2   danger to public safety’ means an unreasonable risk that the petitioner will commit a new violent
 3   felony within the meaning of clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e)
 4   of Section 667.” He appears to allege that the state courts erred in failing to apply that definition
 5   in ruling on his motion for resentencing, ECF No. 1 at 12, and claims that the failure to apply that
 6   definition violated his constitutional rights to due process and equal protection under the law. Id.
 7   at 16.
 8            IV.    Analysis
 9            This petition fails to state a cognizable federal habeas claim. Petitioner is not entitled to
10   habeas relief unless his detention violates the Constitution, a federal statute, or a treaty. 28
11   U.S.C. § 2241(c)(3). The immediate challenge is most appropriately construed as a challenge to
12   the state’s post-conviction review process. Federal habeas relief is not available for petitions
13   alleging only error in the state post-conviction review process. See Estelle v. McGuire, 502 U.S.
14   62, 67-68 (1991) (holding that habeas court will not review state law questions); see also Franzen
15   v. Brinkman, 877 F.2d 26 (9th Cir. 1989) (holding that “a petition alleging errors in the state post-
16   conviction review process is not addressable through habeas corpus proceedings”); Cooper v.
17   Neven, 641 F.3d 322, 331 (9th Cir. 2011) (due process claim challenging trial court's failure to
18   conduct in camera inspection of file during post-conviction evidentiary hearing was not
19   cognizable on federal habeas review); Ortiz v. Stewart, 149 F.3d 923, 939 (9th Cir. 1998) (claim
20   alleging bias by post-conviction relief judge was not cognizable in federal habeas proceeding).
21   And petitioner’s couching of his claims as violations of his constitutional rights to due process
22   and equal protection does not alter the court’s analysis. See Langford v. Day, 110 F.3d 1380,
23   1389 (9th Cir. 1996) (a petitioner may not “transform a state-law issue into a federal one merely
24   by asserting a violation of due process.”).
25            Moreover, there was no state law error here. The California Supreme Court explicitly
26   rejected the application of section 1170.18 to the state’s Three Strikes Reform Act. See People v.
27
              3
             Cal. Penal Code § 1170.18 arose pursuant to Proposition 47, “the Safe Neighborhoods
28   and Schools Act.”
                                                   3
 1   Valencia, 3 Cal. 5th 347, 351-52 (2017). And this court is bound by the California Supreme
 2   Court’s determinations of state law. See West v. AT&T, 311 U.S. 223, 236 (1940) (“[T]he highest
 3   court of the state is the final arbiter of what is state law. When it has spoken, its pronouncement is
 4   to be accepted by federal courts as defining state law . . . .”); Mullaney v. Wilbur, 421 U.S. 684,
 5   691 (1975) (“state courts are the ultimate expositors of state law”).
 6            The California Supreme Court also rejected the notion that refusing to apply section
 7   1170.18’s definition to the Three Strikes Reform Act violated a petitioner’s equal protection
 8   rights. Valencia, 3 Cal. 5th at 375-76. The California Supreme Court determined that offenders
 9   “resentenced under Proposition 36 are not similarly situated to those resentenced under
10   Proposition 47.” 4 Id. at 376. It explained that:
11                   These are two very different populations of offenders. As the text of
                     Proposition 47 indicates, that measure focused on offenders
12                   convicted of a set of low-level, nonserious, nonviolent felonies and
                     reduced them to misdemeanors. In contrast, Proposition 36
13                   concerned the resentencing of recidivist offenders who had two prior
                     violent or serious felony convictions and a third nonserious,
14                   nonviolent felony conviction, and who are serving terms of 25 years
                     to life. Obviously, those recidivists with criminal records involving
15                   serious or violent felonies, who may have already been incarcerated
                     for a lengthy period, raise concerns for public safety different from
16                   those who committed what were previously low-level felonies. Thus,
                     the two groups are not similarly situated for purposes of resentencing
17                   because one group consists of recidivist serious or violent offenders,
                     who may have the propensity to commit serious or violent felony
18                   crimes and the other generally consists of low-level offenders.
19
     Id. The foregoing determination was reasonable and is fatal to petitioner’s equal protection
20
     claim.
21
              V.     Conclusion
22
              Accordingly, it is ORDERED that petitioner’s application to proceed in forma pauperis
23
     (ECF No. 5) is GRANTED.
24
     /////
25
     /////
26

27
              4
           Proposition 47 was codified as California Penal Code § 1170.18 and became effective on
28   November 5, 2014.
                                                   4
 1          Further, it is RECOMMENDED that the petition (ECF No. 1) be DISMISSED for failure
 2   to state a cognizable federal claim.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
10   his objections petitioner may address whether a certificate of appealability should issue in the
11   event he files an appeal of the judgment in this case. See Rule 11, Rules Governing
12   § 2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
13   final order adverse to the applicant).
14   DATED: February 12, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
